                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


    LAYNE AUCOIN                                                      CIVIL ACTION

    VERSUS

    ANDREW CUPIL, ET AL.                                              NO.: 16-00373-BAJ-RLB


                                    RULING AND ORDER

        Before the Court is Defendants’ Motion to Dismiss (Doc. 78) Plaintiff’s claims

as barred by Heck v. Humphrey, 512 U.S. 477 (1994). For the reasons that follow, in

addition to those stated in Court on the record on November 27, 2018, the Motion to

Dismiss (Doc. 78) is construed as a Federal Rule of Civil Procedure 12(c) motion for

judgment on the pleadings and is GRANTED.

I.      BACKGROUND

        This is an excessive-force case. (Docs. 13). Plaintiff Layne Aucoin is an inmate who

was incarcerated at Dixon Correctional Institute in Jackson, Louisiana. (Id.). He sued

Lieutenant Andrew Cupil and Master Sergeant Reginald Robinson, guards at Dixon

Correctional Institute, alleging they sprayed him with mace and then kicked and

punched him when he was restrained. (Id.). On the morning of trial, Defendants invoked

Heck and moved to dismiss Plaintiff’s claims.1




1 The Court is troubled by Defendants’ failure to raise the Heck defense until the morning of trial of
this two-and-a-half year old case. The failure is inexcusable: the disciplinary records forming the basis
of Defendants’ Heck defense were available to Defendants at the motion to dismiss and summary
judgment stages. The Court will issue a separate order directing counsel for Defendants to show cause
why the Louisiana Department of Justice - Litigation Division should not be assessed the cost of
assembling the venire.

                                                   1
        The incident happened on August 24, 2015. (Doc. 13 at ¶ 5). That morning,

Plaintiff was an inmate on suicide watch at Dixon Correctional Institute. (Id. at ¶ 7).

Around 11:00 A.M., Plaintiff placed a paper cup over a video camera in his prison cell to

see if anyone was watching him. (Id.). Plaintiff alleges that Master Sergeant Robinson

and Lieutenant Cupil then “snuck up” on him in his cell, sprayed him with mace, and

beat him after he had been restrained. (Id. at ¶ 8). Plaintiff sued Defendants for

negligence and for using excessive force against him in violation of 42 U.S.C. § 1983.

(Docs. 1, 13).

        The day after the incident, Dixon Correctional Institute issued two disciplinary

reports against Plaintiff.2 (Docs. 33-13, 33-14). The reports charged Plaintiff with

“defiance,” “aggravated disobedience,” and “destruction of property” for his conduct on

the morning of August 24, 2015. (Doc. 33-13). According to the reports, Plaintiff disobeyed

Master Sergeant Robinson’s direct orders to uncover the camera in Plaintiff’s cell, spat

on Master Sergeant Robinson, and yelled expletives at both Defendants. (Docs. 33-13, 33-

14). The reports reflect that the Dixon Correction Institute held disciplinary hearings on

the charges on September 2, 2015 and September 4, 2015, and that Plaintiff was found

guilty of two counts of “defiance,” two counts of “aggravated disobedience,” and one count

of “property destruction.” (Id.). The reports also reflect that Plaintiff’s disciplinary

convictions resulted in his loss of 30 days of good-time credit. (Id.).

        Now, Defendants move to dismiss Plaintiff’s claims under Heck. (Doc. 78).

Defendants contend that Plaintiff’s claims are barred by Heck because success on the


2The Court takes judicial notice of Plaintiff’s disciplinary convictions because the convictions are facts
that are not subject to reasonable dispute and that can be accurately and readily determined from
documents whose accuracy cannot reasonably be questioned. FED. R. EVID. 201(b); see also Gray v.
Erfe, No. 3:13-CV-39-JBA, 2015 WL 3581230, at *2 (D. Conn. June 5, 2015) (taking judicial notice of
prison records); Martinez v. New York State Dep’t of Corr., No. 12-CV-1499-RWS, 2013 WL 5194054,
at *2 n.1 (S.D.N.Y. Sept. 16, 2013) (same).

                                                    2
claims would imply the invalidity of Plaintiff’s disciplinary convictions. (Doc. 78-1 at p.

4). Plaintiff disagrees.3 (Doc. 79). He argues that Heck does not apply because his suit

does not challenge his disciplinary convictions or his loss of good-time credit.4 (Id.).

II.     LEGAL STANDARD

        A party may move for judgment on the pleadings after the pleadings are closed

but early enough not to delay trial. FED. R. CIV. P. 12(c). Entry of judgment on the

pleadings is proper if the material facts are not in dispute and the Court can render

judgment on the merits by looking to the substance of the pleadings and any judicially

noticed facts. Linicomn v. Hill, 902 F.3d 529, 533 (5th Cir. 2018).

III.    DISCUSSION

        The Court must dismiss Plaintiff’s suit if judgment in his favor would necessarily

imply the invalidity of the prison disciplinary convictions that resulted in his loss of 30

days of good-time credit.5 Heck, 512 U.S. at 487; Clarke v. Stalder, 154 F.3d 186, 189 (5th

Cir. 1998) (en banc) (a “conviction” under Heck includes “a ruling in a prison disciplinary

proceeding that results in a change to the prisoner’s sentence, including the loss of good-

time credits”).


3 As purported support for his argument that Heck does not apply, Plaintiff cites two report and
recommendations in which United States Magistrate Judges recommended that district courts dismiss
prisoner-plaintiffs’ § 1983 claims under Heck. See Swafford v. Cain, No. 13-CV-788-JWD-RLB, 2014
WL 4418537, at *5 (M.D. La. Sept. 8, 2014); Spann v. Strain, No. 16-CV-4126, 2016 WL 7626574, at
*13 (E.D. La. Dec. 9, 2016).
4Plaintiff does not argue that Defendants’ Motion is untimely. (Doc. 79). Nor can he. A defendant does
not waive a Heck defense by failing to raise it in a responsive pleading; to the contrary, a defendant
may raise the defense by motion at trial. Walker v. Munsell, 281 F. App’x 388, 389 (5th Cir. 2008) (per
curiam).
5The pleadings and judicially-noticeable facts confirm that Plaintiff’s disciplinary convictions have not
been “reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal . . .
or called into question by a federal court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. at 487.



                                                   3
        A.      Excessive Force

        To succeed on his excessive-force claim, Plaintiff would have to show that

Defendants used force against him “maliciously and sadistically to cause harm.” Hudson

v. McMillian, 503 U.S. 1, 7 (1992).

        Plaintiff’s prison disciplinary proceedings found that Lieutenant Cupil sprayed

Plaintiff with a one-second burst of a chemical agent only after Plaintiff (1) disobeyed

direct orders to come to the bars of his cell to be restrained; (2) spat on Master Sergeant

Robinson’s face; (3) attempted to flood his prison cell by placing his gown in the toilet; (4)

yelled expletives in response to Lieutenant Cupil’s direct orders; and (5) yelled expletives

in response to Master Sergeant Robinson’s direct orders. (Docs. 33-13, 33-14).

        A finding that Defendants used force against Plaintiff “maliciously and

sadistically to cause harm,” rather than in a “good-faith effort to maintain or restore

discipline,” would necessarily imply the invalidity of Plaintiff’s disciplinary convictions.

Heck, 512 U.S. at 487. Plaintiff cannot prove that Defendants used excessive force against

him — specifically, that Defendants use of force was not in “a good-faith effort to maintain

or restore discipline” — without invalidating the factual findings incorporated into

Plaintiff’s prison disciplinary convictions.6 (Docs. 33-13, 33-14). Thus, the pleadings and

the judicially-noticeable facts contained in Plaintiff’s disciplinary reports confirm that

Plaintiff’s excessive-force claim is barred by Heck. See Jackson v. Mizzel, 361 F. App’x

622, 625 (5th Cir. 2010) (per curiam) (affirming dismissal of prisoner plaintiff’s § 1983

claim under Heck because success on plaintiff’s claim would imply the invalidity of prison


6 Plaintiff focuses on the labels he assigned to the relief he requests. (Doc. 79). He asserts that because

his complaints seek only damages, and not the return of good-time credits, Heck cannot apply. (Id.).
Plaintiff’s focus is misplaced. Heck’s application does not turn on a plaintiff’s characterization of his
requested relief; it turns on the effect of a judgment in his favor incorporating that relief—specifically,
whether that judgment would imply the invalidity of the underlying disciplinary conviction. See
Jackson, 361 F. App’x at 625.

                                                    4
disciplinary convictions that resulted in his loss of good-time credits). Because the

pleadings and judicially-noticeable facts show that Plaintiff’s excessive-force claim is

barred by Heck, Defendants are entitled to judgment on the pleadings on Plaintiff’s

excessive-force claim.7 See Linicomn, 902 F.3d at 533.

       B.      Negligence

       To succeed on his negligence claim, Plaintiff would have to show that Defendants

acted unreasonably under the totality of the circumstances. See Duncan v. Kansas City

Southern Rwy. Co., 2000-0066, p. 4 (La. 10/30/00); 773 So. 2d 670, 675 (stating the

elements of a negligence claim under Louisiana’s duty/risk formulation). The factual

findings incorporated into Plaintiff’s disciplinary convictions and detailed above show

that Defendants responded reasonably to Plaintiff’s violation of prison rules. (Docs. 33-

13, 33-14). A finding that Defendants acted unreasonably would necessarily imply the

invalidity of Plaintiff’s disciplinary convictions. Heck, 512 U.S. at 487. Thus, the

pleadings and judicially-noticeable facts contained in Plaintiff’s disciplinary reports

confirm that Plaintiff’s negligence claim is barred by Heck.8 Because the pleadings and

judicially-noticeable facts show that Plaintiff’s negligence claim is barred by Heck,

Defendants are entitled to judgment on the pleadings on the claim. See Linicomn, 902

F.3d at 533.




7 Plaintiff’s position finds no support in Causey v. Poret, No. 07-CV-238-FJP-SCR, 2007 WL 2701969,

at *1 (M.D. La. Aug. 23, 2007). There—unlike here—the prisoner plaintiff did not lose any good-time
credit as a result of the disciplinary violations. Id. at *4.
8 Plaintiff has not argued that Heck’s application is limited to § 1983 claims. And even if he had, the
argument lacks merit: the United States Court of Appeals for the Fifth Circuit has applied Heck to
state-law claims, Thomas v. La. Dep’t of Soc. Servs., 406 F. App’x 890, 897-898 (5th Cir. 2010) (per
curiam), and affirmed a district court’s dismissal of state-law claims under Heck. DeLeon v. City of
Corpus Christi, 488 F.3d 649, 652 n.3 (5th Cir. 2007). District courts have followed suit. See, e.g.,
Tickner v. City of Shreveport, No. 14-CV-2679, 2017 WL 629226, at *4 (W.D. La. Feb. 15, 2017);
Lavergne v. Martinez, 2014 WL 897837, at *5 n.2 (W.D. La. Mar. 6, 2014).

                                                  5
IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendants’ Motion to Dismiss (Doc. 78), construed as

a Federal Rule of Civil Procedure 12(c) motion for judgment on the pleadings, is

GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s claims are DISMISSED WITH

PREJUDICE. A separate Final Judgment shall issue in accordance with Federal Rule

of Civil Procedure 58.



                            Baton Rouge, Louisiana, this 4th day of December, 2018.


                                     _____________________________________
                                     JUDGE BRIAN A. JACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                       6
